Filed 7/21/22




                             CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FOURTH APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,

      Plaintiff and Appellant,                         G060302

          v.                                           (Super. Ct. No. 21NF0914)

 DANNY RAY BEASLEY,                                    OPINION

      Defendant and Respondent.



                  Appeal from a judgment of the Superior Court of Orange County, Thomas
James Lo, Judge. Reversed.
                  Todd Spitzer, District Attorney, and Matthew O. Plunkett, Deputy District
Attorney, for Plaintiff and Appellant.
                  Kessler & Seecof and Daniel J. Kessler, under appointment by the Court of
Appeal, for Defendant and Respondent.
                               *             *            *
              Felony sentencing is among the hardest of the many hard things trial judges
are required to do. No matter how offensive the defendant’s conduct, no matter how
heinous the crime, when it comes time to sentence, there is a human being standing
before you – often with friends, family . . . children, right behind. You do not get to
sentence the crime, you have to sentence the criminal, the person who committed the
offense. If you don’t sometimes find that difficult, you should consider another line of
work.
              Because these decisions are so hard, the law accords great deference to the
trial judges who make them. And appellate courts, dealing with a lifeless record, are
reluctant to lay claim to any greater wisdom than that of the judge who dealt with living,
breathing people standing in his/her courtroom.
              But we need the sentencing judge to provide reasons for those sentencing
decisions. They don’t have to be reasons we agree with. If they make sense, we will
accept them, regardless of whether they correspond to what we would have done. But
they have to make sense. This case provides no such reasons so we have to send it back
for reconsideration.
              Danny Ray Beasley, who has a lengthy criminal history, was on parole
from a 25-to-life sentence when he committed this first degree robbery. He used a knife
in the commission of the offense, which exposed him to a maximum sentence of at least
35 years to life. The trial court dismissed all three of Beasley’s prior strike convictions,
his three prior serious felony convictions and the weapon-use enhancement, and
sentenced him to the low term of two years in prison. The district attorney objected and
filed this appeal. As discussed below, we conclude the trial court’s order dismissing the
prior strike convictions plainly “fell outside the bounds of reason under the applicable
law and the relevant facts.” (People v. Williams (1998) 17 Cal.4th 148, 164 (Williams).)
Accordingly, we reverse the judgment and remand the matter to allow Beasley an
opportunity to withdraw his guilty plea.

                                              2
                                                       I
                            FACTUAL AND PROCEDURAL BACKGROUND
                 On March 29, 2021, the district attorney filed an amended complaint
alleging Beasley committed second degree robbery and personally used a knife in the
commission of the crime. It was further alleged that Beasley had previously suffered
three convictions for offenses constituting “strikes” within the meaning of the Three
Strikes law, and “serious felon[ies]” within the meaning of Penal Code section 667,
subdivision (a)(1). These three convictions were alleged to have occurred in 1991, 1992,
and 1998.
                 On April 20, 2021, respondent pled guilty to robbery. He also admitted the
weapon-use enhancement and that he had suffered the alleged prior convictions. The
factual basis for the guilty plea was: “on February 27, 2021, I willfully took property
from Pizza Hut employee Bella B. by fear without permission. I also used a knife in the
commission of the offense.”
                 Before taking the plea, Judge Thomas Lo noted that Beasley was facing a
                                               1
maximum sentence of 35 years to life. Judge Lo also noted the prior judge, Judge
Makino, had indicated to Beasley that he would strike the strike priors and impose a two-
year term in state prison. Beasley acknowledged he understood he would receive the
indicated disposition if he pled guilty.
                 The deputy district attorney opposed the dismissal of the strikes, arguing
Beasley’s conduct did not fall outside the spirit of the Three Strikes Law. She argued
Beasley had been committing crimes almost his entire adult life, with only prison terms
separating the crimes, and the crimes were increasing in seriousness. She noted that
Beasley was convicted of first degree burglary when he was 18 years old (after an earlier
misdemeanor conviction) and received a two-year prison sentence. When he was 20

        1
                    On appeal, Beasley argues Judge Lo was incorrect and that his maximum exposure was 41 years
to life. The district attorney concurs.


                                                       3
years old, he again was convicted of first degree burglary and sentenced to seven years.
When he was 25 years old, he was convicted of evading a police officer, causing death.
In that case, while evading the police he drove into a parked vehicle resulting in the death
of an occupant. As part of a plea bargain, Beasley was sentenced to 25 years to life. He
was released from prison on April 29, 2020, and 10 months later, while still on parole,
committed the instant offense on February 27, 2021.
              The victim provided an abbreviated impact statement via livestream. She
stated she did not want Beasley released and “[t]hat day really terrified me,” before she
was unable to continue because of her emotions. The deputy district attorney also stated
the victim, who was a manager at the store, had recently confided she has not been able
to return to work because of the mental trauma.
              Judge Lo stated for the record that he was not involved in the discussions
and negotiations regarding the indicated disposition, although he “appreciate[d]
everyone’s comments.” Rather, “as a matter of courtesy and convenience, I am trying to
take the plea for Judge Makino, and so this is his indicated.” After Beasley made his
plea, Judge Lo stated he would exercise his sentencing discretion and “honor” Judge
Makino’s indicated disposition because: “[t]he degree of monetary loss in the current
offense was not substantial; the defendant acknowledged wrongdoing at an early stage of
the criminal process in the current case; and the strike prior convictions alleged are over
23 years old.” He further stated that in exercising his discretion, he “considered the
general objectives of sentencing, including protection of society, punishment of the
defendant, deterring the defendant from future criminal conduct and uniformity in
sentencing.” Judge Lo also struck the weapon-use enhancement in the interests of justice
for sentencing purposes, and imposed the low term of two years in state prison.




                                             4
                                                      II
                                               DISCUSSION
              The district attorney argues the trial court abused its discretion in
dismissing all three of respondent’s strike convictions. We agree.
              As an initial matter, Beasley contends the district attorney’s sentencing
challenge improperly relies on facts of his prior convictions set forth in the prosecutor’s
arguments, which the trial court could disregard. The record, however, is absent any
indication that the trial court disregarded or excluded those facts. Indeed, the trial court
stated he “appreciate[d]” the prosecutor’s comments. In addition, Beasley did not object
below, and on appeal, does not identify any facts of his prior convictions that are
inaccurate. Accordingly, we may properly consider those facts. (See People v. Mayfield
(2020) 50 Cal.App.5th 1096, 1104 (Mayfield) [reviewing court may properly consider
information in appellate brief pertaining to defendant’s criminal history based on
sentencing brief where appellant did not object below and on appeal does not identify any
specific inaccuracies].)
              Penal Code section 1385, subdivision (a), provides that a “judge or
magistrate may, either on motion of the court or upon the application of the prosecuting
attorney, and in furtherance of justice, order an action to be dismissed. The reasons for
                                                             2
the dismissal shall be stated orally on the record.” Pursuant to section 1385, subdivision
(a), a trial court may dismiss a prior strike allegation in the furtherance of justice.
(People v. Superior Court (Romero) (1996) 13 Cal.4th 497, 530-531.)
              A court’s “great power” to dismiss a prior strike conviction “should only be
used in ‘extraordinary’ circumstances, when the ends of justice demand it.” (Mayfield,
supra, 50 Cal.App.5th at p. 1105, citing People v. Carmony (2004) 33 Cal.4th 367, 378,
and People v. Strong (2001) 87 Cal.App.4th 328, 337-338.) In exercising its discretion,


       2
              All further statutory references are to the Penal Code unless otherwise indicated.


                                                      5
the trial court “must consider whether, in light of the nature and circumstances of his
present felonies and prior serious and/or violent felony convictions, and the particulars of
his background, character, and prospects, the defendant may be deemed outside the
scheme’s spirit, in whole or in part, and hence should be treated as though he had not
previously been convicted of one or more serious and/or violent felonies.” (Williams,
supra, 17 Cal.4th at p. 161.) “And, of course, the court must remember the Three Strikes
law is not discretionary in nature. Rather, the law must be applied when the defendant
has two or more prior strikes, unless the court concludes an exception to the law should
be made because, for articulable reasons that can withstand scrutiny for abuse, the
defendant lies outside the spirit of the law such that he should be treated as though he had
not previously been convicted of one or more strikes.” (Mayfield, supra, 50 Cal.App.5th
at p. 1105.)
                  Here, the trial court’s stated reasons for striking all three of Beasley’s strike
                                                                         3
priors do not withstand scrutiny. The first stated reason was that “the degree of
monetary loss in the current offense was not substantial,” which is a factor relating to the
present offense. However, the fact Beasley would resort to using a weapon to rob
someone of such a small amount of money suggests he would pose a greater danger to
society than if he had limited his robberies to persons with large sums of money; we
cannot accept that. Moreover, the trial court did not find – and the record does not
support an implied finding – that the amount of money stolen was “deliberately small.”
Beasley took all he could get; this was not a matter of limiting his damage, it was a
matter of the easiest target not having a lot. (See Cal. Rules of Court, rule 4.423,
subdivision (a) [listing mitigating factors].) In sum, this stated reason does not support
dismissal of the strikes.


         3
                   We do not include as a “reason” the trial judge’s statement that he was imposing the sentence as a
courtesy to another judge. That simply cannot seriously be argued as a justification without an indication of what
factors the other judge considered.


                                                          6
              Another stated reason was “the strike prior convictions alleged are over 23
years old.” This can only be read as an indication of the sentencing judge’s uncritical
endorsement of his colleague’s indicated sentence, and the fact neither of them gave
much thought to the reason the priors were old. The reason Beasley’s priors were old is
that he had been in prison for most of the past 23 years for his third strike offense in
1998. He was still on parole when he committed the instant offense. Beasley plainly has
not shown that his strike priors led him to reform his life. (Mayfield, supra, 50
Cal.App.5th at p. 1107 [“older strike convictions do not deserve judicial forgiveness
unless the defendant has used them as a pivot point for reforming his ways”].)
              A prior conviction may be stricken if it is remote, but “[a] prior strike
conviction is not considered ‘remote’ for the purposes of mitigation where the defendant
has not demonstrated a prolonged period of rehabilitation (a crime free life) in the
interim.” (People v. Vasquez (2021) 72 Cal.App.5th 374, 390.) “In analyzing whether a
defendant’s prior criminal conduct was ‘remote,’ a trial court should consider whether the
defendant ‘was incarcerated a substantial part of the intervening time and thus had little
or no opportunity to commit’ additional crimes.” (Ibid.; see also People v. Gaston (1999)
74 Cal.App.4th 310, 311-312 [the remoteness in time of the vacated strike priors was not
significant in light of defendant’s continuous crime spree, which had substantially
spanned his entire adult life. Indeed, defendant was on parole when the present crime
was committed]; People v. Steele (2002) 27 Cal.4th 1230, 1244-1245 [defendant’s prior
crime was not “remote” under an Evidence Code section 352 analysis where defendant
spent many years in prison during the intervening period].) Thus, the 23 years between
the last strike offense and the current offense cannot support dismissal of the strikes.
              Finally, the trial court found that the defendant acknowledged wrongdoing
at an early stage of the criminal process, which is a recognized mitigating factor. (Cal.
Rules of Court, rule 4.423(b)(8).) “While this circumstance is relevant to our
analysis, . . . the mere presence of some mitigating circumstances cannot insulate a trial

                                              7
court’s decision to strike a prior strike conviction against a charge of abuse of discretion.”
(Mayfield, supra, 50 Cal.App.5th at p. 1109.) Here, this lone mitigating factor stands in
contrast to the numerous aggravating factors. But its impact pales to the point of
vanishing in light of the fact he was admitting guilt in exchange for a sentence so low as
to beggar the word “lenient.” The circularity of reasoning involved in allowing
acceptance of a sentence outside the mandates of the Three Strikes law to justify that
sentence seems obvious to us.
              In opposition to these “mitigating factors” are egregious aggravating
factors. Those include that: the crime involved the use of a weapon (Cal. Rules of Court,
rule 4.421(a)(2)); defendant has served multiple prior prison terms (Cal. Rules of Court,
rule 4.421(b)(3)); defendant was on parole when the crime was committed (Cal. Rules of
Court, rule 4.421(b)(4)); and defendant’s prior performance on probation and parole was
unsatisfactory (Cal. Rules of Court, rule 4.421(b)(5)). Additionally, there is nothing in
the record pertaining to Beasley’s background, character, or prospects that would militate
against application of the Three Strikes law.
              In sum, the trial court abused its discretion in striking all three of Beasley’s
strike priors. Beasley asks that if we reverse, he should be provided an opportunity to
present mitigating evidence or to withdraw his plea. We conclude the proper remedy is
to reverse the judgment and remand the matter to allow the defendant to withdraw his
guilty plea. “All charges and enhancements will be reinstated and the case returned to
status quo ante the court’s offer.” (Mayfield, supra, 50 Cal.App.5th at p. 1109.) We also
find it unnecessary to consider the district attorney’s claim that, not only did the trial
court abuse its discretion in striking Beasley’s prior strike conviction, it abused its
discretion by striking his prior serious felony convictions and the weapon-use
enhancement. Whether Beasley deserves to have one or more of those enhancements
stricken is something the trial court can revisit should it be in a position to resentence him
in the future, and we express no opinion on that issue at this stage of the proceedings.

                                                8
              The Three Strikes law has come in for its fair share of well-deserved
criticism. There are many situations in which trial courts will reasonably and justifiably
find reason to depart from its strictures. The law allows for that, and we are loath to
second-guess such highly-individualized decisions when presented with a record that
includes such reasons. This record does not.
                                             III
                                       DISPOSITION
              The judgment is reversed, and the matter is remanded for further
proceedings consistent with this opinion.




                                                         BEDSWORTH, ACTING P. J.
WE CONCUR:



SANCHEZ, J.



MARKS, J.*




*Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                             9